Title: From James Madison to Edmund Pendleton, [13] February 1781
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Feby. [13] 1781
I have your favor of the 5th. instant by the post. Col. Harrison arrived here yesterday, and as he mentions no circumstance which indicated an intended departure of the Enemy I am afraid your intelligence on that subject was not well founded. Immediately on the receipt of your former letter relating to an exchange of C. Taylor I applied to the Admiralty department, and if such a step can be brought about with propriety, I hope he will be gratified, but considering the tenor of their treatment of naval prisoners, and the resolutions with which it has inspired Congress, I do not think it probable that exchanges will go on easily, and if this were less the case, a mere passenger under the indulgence too of a parole, can scarcly hope to be preferred to such as are suffering the utmost hardships and were made prisoners in public service.
A vessel arrived here a few days ago from Cadiz which brings letters of as late date as the last of Decr. Those that are official tell us that England is making the most strenuous exertions for the current year, & that she is likely to be but too successful in the great article of money. The Parliament have voted 92000 seamen, and a considerable land reinforcement for their Southern Army in America is also sd to be in preparation. Private letters by the same conveyance mention that the blockage of Gibralter is going on with alacrity, and that the garrison is in such distress as flatters the hope of a speedy capitulation.
If Mr. Pendleton your nephew is still with you be pleased to return him my compliments. With great respect I am
Dr Sr. Yr. Obt. servant
J. Madison Jnr.
